Citation Nr: 1757426	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  16-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for a kidney condition, to include as secondary to service-connected hypertension or bilateral varicose veins.

3.  Entitlement to service connection for a neck disability, to include as secondary to service-connected chronic low back syndrome.

4.  Entitlement to service connection for a pancreas condition, to include as secondary to service-connected hypertension or bilateral varicose veins.

5.  Entitlement to service connection for a heart condition, claimed as congestive heart failure, to include as secondary to service-connected hypertension or bilateral varicose veins.

(The issue of entitlement to a total disability rating due to individual unemployability (TDIU) will be the subject of a separate Board decision.)
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2016, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge (VLJ) regarding the issues addressed herein.  A transcript of that hearing is of record.  As noted on the title page, the issue of entitlement to a TDIU will be the subject of a separate decision, as another VLJ conducted a hearing on that issue.  See 38 C.F.R. § 20.707 (2017).

In January 2017, the Board remanded the current issues for further evidentiary development.  There has been substantial compliance with the Board's remand orders as they relate to the issues denied herein, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an acquired psychiatric disorder and a heart condition are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


VETERAN'S CONTENTIONS

The Veteran is seeking service connection for neck, kidney, and pancreas conditions.  Regarding his kidney and pancreas conditions, the Veteran has asserted that, although he did not have those conditions during service, they were caused or aggravated by symptoms associated with his service-connected hypertension and varicose veins.  See July 2016 Hearing Transcript at 7-8.  Regarding his neck, he has asserted that he has experienced neck pain since an in-service fall during which he also hurt his low back.  Alternatively, he has asserted that his neck pain may have been caused or aggravated by his service-connected chronic low back syndrome.  See July 2016 Hearing Transcript at 3-4.  


FINDINGS OF FACT

1.  The Veteran currently has end stage renal disease (ESRD).

2.  During an August 2014 VA nephrology outpatient consultation, a VA physician reported that the Veteran had normal renal function in 2008 but no additional laboratory work-ups until July of 2014, when he was hospitalized for hypertension and hyperkalemia.  The physician noted that the Veteran now had proteinuria and might have diabetic nephropathy.  He also noted that the findings observed on a renal ultrasound might be more consistent with hypertensive nephrosclerosis or what was currently considered to be a consequence of mutation in the apolipoprotein L1 gene.

3.  During an April 2015 VA transplant candidate evaluation conducted in connection with consideration of a simultaneous pancreas-kidney (SPK) transplant, a VA physician characterized the Veteran's kidney disease as chronic kidney disease (CKD) stage 4/5 secondary to diabetic nephropathy.

4.  In August 2015, the Veteran's VA primary care provider submitted a letter stating that she believed the Veteran's stage 5 kidney disease was "caused in part due to his hypertensive vascular disease."  That same month, the Veteran's VA nephrologist submitted a letter stating that the Veteran's kidney disease "was related to his diabetes and hypertensive vascular disease."  In May 2016, the Veteran's primary care provider submitted another letter in which she stated she believed the Veteran's hypertensive vascular disease was a "major contributor" to his kidney disease.  In April 2017, the Section Chief for Nephrology at the Veteran's VA Medical Center submitted a letter noting that he had met the Veteran in the VA renal continuity clinic and that he believed the cause of his ESRD was "a combination of diabetes mellitus and hypertension."  He also noted that the Veteran had both conditions for a very long period of time, with hypertension predating diabetes.

5.  In July 2015, a VA examiner concluded that the presence of persistent proteinuria supported diagnosing the Veteran's stage 5 CKD as diabetic nephropathy, and noted that Type II diabetes mellitus is the most common cause of kidney failure.

6.  In March 2017, a VA examiner concluded that the Veteran's kidney condition was less likely than not proximately due to or the result of his service-connected hypertension.  He included treatment notes documenting the progression of the Veteran's diabetes and complications beginning in 2003, and cited the presence of proteinuria, as well as a history of poorly-controlled diabetes with evidence of retinopathy, as factors supporting diabetes as the most likely cause of his kidney disease.  He went on to state that the Veteran suffered a progressive decline in kidney function with contribution from comorbidities including diabetes and hypertension, neither of which were well controlled, and noted that the Veteran's nephrologists had identified diabetes as the most likely cause of his kidney condition, with a contribution from hypertension.

7.  The evidence addressing whether the Veteran's current kidney condition was caused by his service-connected hypertension is at least in equipoise.

8.  The Veteran currently has neck conditions that include degenerative arthritis, stenosis, and spondylolisthesis.

9.  Complaints of neck pain are documented in the Veteran's service treatment records (STRs) on two dates in September 1988.  The Veteran denied a history of trauma at that time, and the pain was characterized by the examining clinicians as muscle strain and overuse.

10.  Post-service, the Veteran initially reported neck symptoms during an August 1989 VA examination, at which time he stated that his neck locked up often.  In November 1991, he reported neck pain that might recur every four to six years and that lasted for several weeks then resolved.  In December 1994, he reported a seven to ten-year history of neck pain and was diagnosed with "cervical chronic pain."  A provisional diagnosis of cervical spondylosis was issued at that time, but there is no indication that imaging studies were conducted.  In September 2003, the Veteran was diagnosed with low-grade spondylosis at C4-5 and C5-6 by x-ray study.

11.  The preponderance of the evidence is against finding that the Veteran's current neck disability had its onset in service, is related to service, or was caused or aggravated by his service-connected chronic low back syndrome.

12.  The medical evidence reflects that the Veteran was evaluated for a pancreas transplant in connection with treatment of his diabetes mellitus; a pancreas transplant has not been performed to date.

13.  The preponderance of the evidence is against finding that the Veteran has a pancreas condition that is related to service or was caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the requirements for establishing service connection for a kidney condition have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2.  The requirements for establishing service connection for a neck disability have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The requirements for establishing service connection for a pancreas condition have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Kidney Condition

The Board finds that the relevant medical evidence of record, detailed in the foregoing factual findings, establishes that the Veteran has been diagnosed with a kidney condition-currently classified as ESRD-and that both his service-connected hypertension and his nonservice-connected diabetes contributed to the development and progression of that condition.  As the Board also finds that the evidence relevant to the question of whether the Veteran's service-connected hypertension caused his kidney disease is in relative equipoise, service connection for a kidney condition may be granted.  See 38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.310(a); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In support of this favorable determination, the Board first points to the statements submitted by the Veteran's VA care providers in August 2015, May 2016, and April 2017.  Although none of those providers stated that hypertension was the more likely cause of the Veteran's kidney condition, the Board finds that the phrases they employed, such as "related to his diabetes and his hypertensive vascular disease" and "a combination of diabetes mellitus and hypertension," when interpreted in the light most favorable to the Veteran, may reasonably be characterized as indicating that diabetes and hypertension contributed equally to cause the Veteran's kidney disease.  

Turning to the opinions provided by VA examiners in July 2015 and March 2017, although the July 2015 examiner determined that the Veteran's kidney condition was best characterized as diabetic nephropathy and supported that conclusion by noting that diabetes is the most common cause of kidney failure, it is unclear from her discussion whether she was aware of the extent of the Veteran's history of hypertension.  In contrast, the March 2017 examiner was clearly aware of that history, as he noted that the Veteran's kidney function declined with contribution from comorbidities that included diabetes and hypertension, neither of which was well controlled.  The 2017 examiner nevertheless concluded that diabetes was the most likely cause of the Veteran's kidney condition.  However, in doing so, he also noted that diabetes was identified as the most likely cause of the Veteran's kidney condition by his nephrologists-a characterization that seems unfounded based on the already discussed statements submitted by at least two of those nephrologists.

In short, none of the medical opinions of record are flawless.  However, the Board finds that those opinions, viewed in the context of the other relevant medical evidence, are sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  In light of the conclusions of the Veteran's care providers and the nearly universal acknowledgement that both diabetes and hypertension have contributed to the Veteran's current disability, the Board finds that the evidence that addresses whether his service-connected hypertension at least as likely as not caused his kidney disease is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53.  Accordingly, service connection for a kidney condition is warranted.

Neck Disability

A.  Direct Service Connection

As was also detailed in the foregoing factual findings, the Veteran has been diagnosed with a current neck disability and his STRs document complaints of neck pain.  Thus, the remaining questions with regard to this claim are whether a causal relationship exists between his current neck disability and his in-service complaints, or, as arthritis is one of the conditions listed in 38 C.F.R. § 3.309(a), whether service connection for a neck disability may be established based on the chronic disease presumption.  See 38 U.S.C. §§ 1112(a), 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Unfortunately, both questions must be answered in the negative.

The Board finds that the most probative evidence of record addressing the foregoing questions is the opinion of a March 2017 VA examiner, who concluded that the Veteran's neck disability was less likely than not related to service.  In support of that conclusion, the examiner noted that the Veteran's STRs did not contain evidence of trauma or a chronic disability and that, although the Veteran reported neck pain in service, in 1989, 1991, and 1994, most neck pain is acute, or short-term, and lasts a few days to a few weeks.  The examiner explained that such pain tended to resolve on its own with self-care and that there is no residual loss of function.  The examiner further noted that degenerative changes in the spine are most commonly caused by the microtrauma from the wear and tear of everyday life, that the main risk factor for such changes is age, and that degenerative changes at an early stage were noted on a 2003 radiograph.  The Board finds the foregoing opinion probative because it was based on a thorough review of the claims file, addressed the relevant facts and medical science, and included a detailed rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Moreover, the examiner's description of neck pain that resolves without residual appears to be supported by the Veteran's characterization of his neck symptoms in November 1991 as recurring every four to six years, lasting for a few weeks, then resolving.

In finding the March 2017 examiner's opinion probative, the Board acknowledges that the examiner stated there was no evidence of in-service trauma, and that the Veteran has asserted he initially injured his neck when he fell from a height.  However, the Board does not find the Veteran's report of an in-service fall credible.  In that regard, when considering whether lay evidence is satisfactory, the Board, as a finder of fact, may properly consider internal inconsistency of the Veteran's statements, facial plausibility, and consistency with other evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Indeed, if internal inconsistencies are present, the Board has no choice but to deem some of the Veteran's statements more credible than others.  Here, the credibility of the Veteran's reports, beginning in 2015, of an in-service fall that occurred in 1988 or 1989 are outweighed by the credibility of his descriptions of the onset of his spinal symptoms during service and shortly thereafter.  Dalton, 21 Vet. App. at 38; see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  For example, the Veteran denied a history of trauma prior to his first in-service report of neck pain in 1988 and did not otherwise describe a fall while seeking in-service treatment for neck symptoms after that time.  He also explicitly denied an in-service back injury when seeking treatment for back pain in June 1990, which is significant due to his assertion that his neck disability and his already service-connected back disability were incurred in the same fall.  Moreover, the Veteran's STRs establish a pattern of seeking treatment for various conditions and describing the circumstances under which they occurred, and it is reasonable, in that context, to expect that he would have described falling from a height if such an incident had initiated his neck pain.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  In short, as the Board finds that the Veteran's subsequent descriptions of sustaining an in-service fall are less credible than his characterization of the circumstances surrounding the onset of his spinal symptoms in the late 1980s and early 1990s, the examiner's assertion that in-service trauma did not occur does not render his opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examiner may not ignore lay statements unless found by the Board to be not credible).

The only competent opinion that contradicts that of the 2017 VA examiner was issued by a VA clinician in June 2016.  Specifically, that clinician concluded that it was at least as likely as not that the Veteran's current neck condition was the result of a service-related injury the Veteran reported had occurred in 1988.  However, she did not explain why she had reached that conclusion.  As a result, the Board affords her opinion little probative weight.  See Stefl, 21 Vet. App. at 124 (explaining that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).

The Board acknowledges that the Veteran has also provided his own opinion regarding a relationship between his current neck disability and service, and it certainly does not dispute that he is competent to report on his neck symptoms.  
The Veteran is not, however, competent to provide an opinion as to the appropriate diagnosis for or the etiology of those symptoms, because such questions are not within the realm of knowledge of a layperson.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's opinion as to the etiology of his currently diagnosed neck disability is not competent medical evidence, and the opinion of the VA examiner is significantly more probative.

In short, the Board finds that the preponderance of the probative evidence does not establish that the Veteran's current neck disability manifested in service or within one year of his discharge from service, or that it is otherwise related to service.  As a result, service connection for a neck disability is not warranted on those bases.  See 38 U.S.C. §§ 1112(a), 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).
B.  Secondary Service Connection

The Board turns, then, to the Veteran's assertion that his neck disability was caused or aggravated by his service-connected chronic low back syndrome.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board finds that the negative opinion of the 2017 VA examiner is also the most probative evidence of record addressing that question.  Regarding causation, the examiner acknowledged that the Veteran had degenerative changes in his back and that people with degenerative arthritis in one joint are more likely to have it in other joints.  However, he went on to explain that there was not evidence of axial loading or unusual radiographic changes to suggest that the Veteran's neck disability was due to trauma from his back condition.  For that reason, the examiner concluded that the Veteran's neck condition was more likely due to existing risk factors, including diet, obesity, aging, genetic susceptibility, and repetitive stress, and less likely due to a spread from another area or due to a causative relationship between his back condition and a neck condition.  Regarding aggravation of a neck disability by a back disability, the examiner reiterated and clarified that back pain and degenerative changes in the neck occurred in different parts of the body and that back symptoms did not spread or aggravate other areas of arthritis.  He also explained that there was not evidence of altered biomechanics or traumatic arthritis to suggest that pain or decreased mobility from the Veteran's back might be the source of his neck condition.  The VA examiner provided a rationale that addressed the relevant facts and medical science, and he also identified the missing medical factors in this case that led him to conclude that the Veteran's neck disability had not been caused or aggravated by his back disability.  As a result, the Board again finds his opinion probative.  Stefl, 21 Vet. App. at 124.

The only opinion that opposes the opinion of the VA examiner on the question of secondary service connection is the Veteran's.  However, as was already explained, he is not competent to opine on such matters.  Layno, 6 Vet. at 469-70 (1994); Jandreau, 492 F.3d at 1377.  Thus, the preponderance of the probative evidence indicates that service connection for a neck disability as secondary to chronic low back syndrome is also not warranted.

Pancreas Condition

Finally, the Board turns to the issue of entitlement to service connection for a pancreas condition.  That claim must also be denied, because the competent and credible evidence of record does not reflect that the Veteran has a current pancreas-related condition other than diabetes mellitus (service connection for which was most recently denied in an unappealed January 2010 rating decision).  See April 2015 VA transplant candidate evaluation; December 2015 letter from Veteran's nephrologist (stating that the Veteran is "being considered for a pancreas transplant for his Type 2 Diabetes").  Indeed, the need for a pancreas transplant has been discussed by the Veteran's care providers solely in the context of his diabetes.  See, e.g., May 2015 letter from Veteran's primary care provider; June 2015 letter from Veteran's nephrologist.  Furthermore, in March 2017, a VA examiner confirmed that the Veteran did not have a current diagnosis of pancreas disease.  Rather, he explained, the kidney and pancreas transplants were proposed in an attempt to cure the Veteran's diabetes.  Notably, a pancreas transplant has not been performed to date.

The Board finds the foregoing medical evidence, which identifies the disease process with which the Veteran's evaluation for a pancreas transplant was associated and clarifies that the transplant was proposed as a solution to diabetes and not as a means of treating a separately diagnosed pancreas condition, more probative than the only opinion to the contrary-that of the Veteran.  Although the Board has considered the Veteran's assertion that he has a pancreas condition that was caused or aggravated by service-connected disabilities, it again notes that he is not competent to make a determination that involves a complex medical question beyond the ken of a layperson.  See Jandreau, 492 F.3d at 1376-77.  In the absence of competent evidence establishing the type of relationship the Veteran has asserted, and, more to the point, as medical professionals have explained that a pancreas transplant was contemplated solely to treat the Veteran's nonservice-connected diabetes, his claim of entitlement to service connection for a pancreas condition must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching its conclusions regarding the Veteran's claims of entitlement to service connection for a neck disability and a pancreas condition.  However, as the preponderance of the evidence is against those claims, that doctrine is inapplicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Service connection for a kidney condition is granted.

Service connection for a pancreas condition is denied.

Service connection for a neck disability is denied.


REMAND

Although the Board sincerely regrets the additional delay, further development is necessary prior to adjudication of the Veteran's claims of entitlement to service connection for a heart condition and an acquired psychiatric disorder.

Regarding service connection for a heart condition, the Veteran was afforded a VA examination in March 2017, at which time the examiner concluded that the Veteran did not have a current heart condition.  He acknowledged an August 2014 diagnosis of congestive heart failure (CHF) by a VA nurse practitioner, but noted that stress, echocardiogram, and chest x-ray tests conducted thereafter were normal.  The examiner also explained that the syncope and bradycardia that were diagnosed in the record were noted to be due to hyperkalemia secondary to kidney disease, not a heart condition.  Regarding bradycardia, specifically, the examiner acknowledged that the Veteran's hypertension medication had "helped to cause the hyperkalemia which caused the arrhythmia," but noted that the arrhythmia was corrected during that hospitalization with no residual medical condition.

Although the VA examiner explained why the Veteran's bradycardia did not amount to a current heart condition, and although more recent medical records do not suggest that the Veteran is being treated for a heart condition, the record also contains a May 2014 treatment note from the South Carolina Department of Corrections (SCDC) Health Services that discusses the results of a recent electrocardiogram (EKG) and includes a diagnosis of "early CHF."  Additionally, the record includes a September 2014 treatment note written by a VA cardiologist, who stated that controlling the Veteran's blood pressure was important, "because he has hypertensive heart disease (LVH on today's ecg)."  Notably, the March 2017 VA examiner reported "concentric lvh" as an abnormal finding documented by an October 2016 EKG, which suggests that he observed the abnormality but nevertheless concluded that the Veteran did not have a current heart condition.  However, as the examiner did not explicitly discuss that finding or the cardiologist's September 2014 conclusion that the Veteran had hypertensive heart disease based on a similar finding, an opinion that clarifies whether the Veteran has any current heart condition is needed on remand.

Turning to the claim of entitlement to service connection for an acquired psychiatric disorder, in its January 2017 request for an additional VA examination, the Board noted that a March 2016 VA examiner had not addressed various psychiatric diagnoses documented during the claim period when reaching his conclusion that the Veteran's only current diagnoses were severe stimulant and alcohol use disorders.  It further noted that the examiner had not addressed, as requested, whether the Veteran's service-connected disabilities may have caused or aggravated an acquired psychiatric disability as the Veteran has asserted.

The requested VA examination was provided in February 2017, at which time the examiner determined that the Veteran had "no current psychiatric disorder for which he is currently diagnosed or receiving treatment by the VHA."  The examiner acknowledged the Veteran's history of polysubstance dependence but noted that the Veteran had been in remission since 2009.  She also acknowledged a record of "many different diagnoses" in the Veteran's VA treatment records, but stated she agreed with the Veteran's "most recent VHA mental health provider that the Veteran was 'remotely diagnosed with a variety of psychiatric illnesses that were clouded by substance use' and that the Veteran was currently 'relatively stable psychiatrically.'"  The examiner then stated, without explanation, that there was no evidence in the record indicating that his past mental health symptoms and/or diagnoses were related to service-connected disabilities.

The "VHA mental health provider" statements the examiner referenced are associated with a June 2016 VA mental health outpatient attending note.  However, review of that note suggests that, although the provider described the Veteran's condition as "relatively stable," the Veteran may have had an ongoing diagnosis of persistent depressive disorder.  Indeed, an August 2013 VA treatment note signed by the same VA provider states that the Veteran was referred to the general mental health clinic for treatment of depressive syndrome and noted that intake forms and a treatment plan would be completed, with a routine check-up to follow.  Based on the foregoing evidence, the Board finds that further clarification of the Veteran's current acquired psychiatric diagnoses is also needed on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the claims file to a cardiologist for review.  If an examination is deemed necessary to respond to the questions posed and a cardiologist is not available in the Veteran's location, send his claims file to a cardiologist after the examination, including any necessary testing, has been conducted by an appropriate clinician.  Following review of the claims file, the cardiologist should respond to the following:

(a) Does the Veteran have a heart condition?  Please explain why or why not, specifically addressing whether he has CHF or hypertensive heart disease, and discussing (1) the May 2014 treatment and testing (including an EKG) the Veteran received through SCDC health services; (2) a VA cardiologist's September 2014 statement that the Veteran had "hypertensive heart disease (LVH on today's ecg);" (3) the findings on subsequent relevant tests (including the September 2016 VA EKG and nuclear stress tests); (4) July 2016 VA treatment notes documenting a "large heart with subtle findings suggesting minimal/early interstitial edema" and elevated BNP; and (5) the findings of the March 2017 VA examiner.

In determining whether the Veteran has a heart condition, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed heart condition you identify, is it at least as likely as not (50 percent probability or more) that the condition first manifested during service or is otherwise related to service?  Please explain why or why not, specifically discussing the Veteran's reports, including during an August 1989 VA examination, of experiencing shortness of breath after physical activity.

(c) If any diagnosed heart condition is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was (1) caused by, or (2) aggravated by the Veteran's service-connected hypertension, including the medication used to treat it, or by his bilateral varicose veins?  Please explain why or why not, specifically discussing the September 2015 correspondence from the Veteran's primary care physician indicating that his hypertension medication may have contributed to a heart arrhythmia.

If you find that the Veteran's heart condition has been aggravated by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and state why that is so.

2.  Schedule the Veteran for a VA examination with a psychologist or psychiatrist to determine the nature and etiology of any psychiatric disorders.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

(a) Please identify all current psychiatric disorders that are not caused solely by substance abuse.  In doing so, please specifically discuss whether the Veteran has a valid diagnosis of persistent depressive disorder that was not caused solely by substance abuse (see June 6, 2016, June 30, 2016, and August 2, 2016 VA Mental Health notes that discuss persistent depressive disorder (or dysthymia)).  If you determine that the Veteran does not have that disorder, please explain why the diagnosis cannot be confirmed.  If you determine that the criteria for a diagnosis of PTSD are met, please identify the stressors supporting that diagnosis.

In determining whether the Veteran meets the criteria for a specific psychiatric diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.  Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

(b) For each diagnosed acquired psychiatric disorder you identified above, is it at least as likely as not (50 percent probability or more) that the disorder had its onset in service, is related to the Veteran's reported in-service stressors, or is otherwise related to service?  Please explain why or why not.

(c) If any diagnosed acquired psychiatric disorder is not directly related to service, is it at least as likely as not (50 percent probability or more) that it was (1) caused by, or (2) aggravated by one or more of the Veteran's service-connected disabilities (end stage renal disease, bilateral varicose veins, chronic low back syndrome, lumbar radiculopathy of the left and right lower extremities, and hypertension)?  Please explain why or why not, discussing the Veteran's assertion that the pain and limitations associated with his service-connected disabilities led to depression and substance abuse.

If you find that any acquired psychiatric disorder has been aggravated by a service-connected disability, please attempt to quantify the degree of aggravation beyond the baseline level of disability.

Please note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinions rendered must be provided.  If you cannot provide the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

If the examiner diagnoses PTSD on the basis of a stressor for which credible supporting evidence is needed, the AOJ should undertake to obtain such evidence, to include by submitting inquiries to appropriate records repositories and by requesting additional information from the Veteran, if needed.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


